Name: Commission Delegated Regulation (EU) 2017/2365 of 18 December 2017 amending Directive 2014/24/EU of the European Parliament and of the Council in respect of the application thresholds for the procedures for the award of contracts (Text with EEA relevance. )
 Type: Delegated Regulation
 Subject Matter: trade policy;  free movement of capital
 Date Published: nan

 19.12.2017 EN Official Journal of the European Union L 337/19 COMMISSION DELEGATED REGULATION (EU) 2017/2365 of 18 December 2017 amending Directive 2014/24/EU of the European Parliament and of the Council in respect of the application thresholds for the procedures for the award of contracts (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2014/24/EU of the European Parliament and of the Council of 26 February 2014 on public procurement and repealing Directive 2004/18/EC (1), and in particular the second subparagraph of Article 6(5) thereof, Whereas: (1) By Decision 2014/115/EU (2), the Council approved the Protocol amending the Agreement on Government Procurement (the Agreement) (3) concluded in the framework of the World Trade Organization. The Agreement is a plurilateral instrument and its purpose is to mutually open government procurement markets among its parties. It applies to any procurement contract with a value that reaches or exceeds the amounts (thresholds) set in it and expressed as special drawing rights. (2) One of the objectives of Directive 2014/24/EU is to allow the contracting authorities which apply that Directive to comply at the same time with the obligations laid down in the Agreement. To achieve that, the thresholds laid down by that Directive for public contracts which are also covered by the Agreement should be aligned in order to ensure that they correspond to the euro equivalents, rounded down to the nearest thousand, of the thresholds set out in the Agreement. (3) For reasons of coherence, it is appropriate to align also the thresholds laid down in Directive 2014/24/EU which are not covered by the Agreement. (4) Directive 2014/24/EU should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Directive 2014/24/EU is amended as follows: (1) Article 4 is amended as follows: (a) in point (a), the amount EUR 5 225 000 is replaced by EUR 5 548 000; (b) in point (b), the amount EUR 135 000 is replaced by EUR 144 000; (c) in point (c), the amount EUR 209 000 is replaced by EUR 221 000; (2) the first paragraph of Article 13 is amended as follows: (a) in point (a), the amount EUR 5 225 000 is replaced by EUR 5 548 000; (b) in point (b), the amount EUR 209 000 is replaced by EUR 221 000. Article 2 This Regulation shall enter into force on 1 January 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 94, 28.3.2014, p. 65. (2) Council Decision 2014/115/EU of 2 December 2013 on the conclusion of the Protocol Amending the Agreement on Government Procurement (OJ L 68, 7.3.2014, p. 1). (3) OJ L 68, 7.3.2014, p. 4.